Citation Nr: 1745487	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for neck condition, claimed as residuals of a neck injury, to include degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the September 2010 rating decision, the RO denied service connection for head injury and for degenerative disc disease of the cervical spine with spondylosis (claimed as neck injury).  The Veteran filed a notice of disagreement in December 2010 and the RO issued an August 2012 statement of the case.  The Veteran then perfected his appeal with an August 2012 VA Form 9.

In the January 2015 rating decision, the RO denied service connection for an unspecified depressive disorder (claimed as depression), denied increased ratings for tinnitus and bilateral hearing loss, and denied entitlement to TDIU.  In February 2015, the Veteran filed a notice of disagreement with the denials of service connection for depression, to include as secondary to tinnitus and hearing loss, and entitlement to TDIU.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the August 2015 hearing is no longer employed by the Board.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  In an August 2017 letter, the Veteran was notified of his options.  The Veteran responded in August 2017, indicating that he did not wish to appear at another Board hearing.  Therefore, the Board will consider his case on the evidence of record.

In a December 2015 decision, the Board denied service connection for residuals of a head injury and remanded the issue of service connection for residuals of a neck injury for further development.  The Veteran appealed that decision's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2016 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the December 2015 decision, and remanded the issue of service connection for residuals of a head injury to the Board for action consistent with the terms of the JMR.

In February 2017, the Board remanded the issue of service connection for residuals of a head injury for further development.

The Board adjudicated the appeal of the issue of service connection for residuals of a neck injury in a June 2016 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2017 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the June 2016 decision, and remanded the issue of service connection for residuals of a neck injury to the Board for action consistent with the terms of the JMR.  

In May 2017, the Board remanded the issue of service connection for residuals of a neck injury for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for neck condition and depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have residuals of a head injury that are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of head injury have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records could not be located, because they were appear to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The RO has determined that the Veteran's service treatment records (STRs) are no longer available and further efforts to obtain the records would be futile.  The RO submitted a request for these records in January 2010.  In a March 2010 response, the Personal Information Exchange System (PIES) indicated that these records were not available and were fire-related.  The Veteran was asked to provide copies of all STRs in his possession in January 2010 and March 2010 letters.  Additionally, in a July 2013 response, the National Personnel Records Center (NPRC) indicated that they do not have his STRs.  

In an appeal such as this, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for residuals of an in-service head injury.  
In his lay statements and testimony, the Veteran has described an in-service head injury wherein a fellow service member hit him in the left side of the head and nose causing him to fall into an open locker and lose consciousness.  He reported that he was taken to the hospital and released back to duty the same day.  The Board has accepted the account as accurate.  The question then becomes whether the Veteran has any current residual disability due to this in-service injury.

At his August 2015 hearing, the Veteran reported current psychiatric and cognitive problems that he associated with this injury.  His lay statements have expounded on these symptoms.  Additionally, the Veteran's VA treatment records reflect his report of a history of traumatic brain injury.

In an August 1984 VA treatment record, the Veteran reported head pain when he coughed.  In a November 1991 private psychology/psychiatry consultation, the Veteran reported a head trauma thirty years prior with headaches status post trauma.  He reported symptoms of motor-sensitive aphasia, dyslexia, inability to comprehend what he read, and difficulty understanding what he hears.

A March 2001 brain CT was negative.  A March 2007 MRI of the brain diffuse cortical atrophy and mild small vessel ischemic changes.  This was otherwise a negative MRI of the brain.

An October 2009 speech pathology record found the Veteran's verbal expression to be fully fluent with intelligible speech and clear voice with no noted dysphonia.  The Veteran presented with appropriate turn-taking, topic maintenance, and other conversational skills, however, his report of memory/cognitive difficulties was often tangential.  He was unable to describe his difficulties with detailed description and was tangential in his attempts to report deficits.  He was able to follow complex directions only with repetition and clarification of instructions.  The Veteran was a functional verbal communicator with intact basic cognitive communicative skills but demonstrated evidence of higher-level cognitive communicative deficits that could place him at risk for difficulty with ADLs in current and future environments.  He complained of a variety of memory and cognitive difficulties in his home environment including description of a long history of learning disability.  The Veteran scored in the mild impairment range for attention in the moderate impairment range for calculations in the moderate-severe impairment range for constructional ability and in the severe impairment range for memory and similarities on the Cognistat.  He had a variety of cognitive complaints which made it difficult to highlight contributing factors to cognitive-communicative deficits observed.  The examiner questioned whether the Veteran would benefit from formal evaluation in Speech Clinic for purpose of ongoing diagnostics and trial compensatory memory strategies secondary to the Veteran's description of a life-long learning disability which could cause a current barrier to learning.

A December 2009 private neuropsychology report noted that the findings of non-credible cognitive test performance did not definitively rule out the possibility of underlying organic brain disease or bona fide neurocognitive impairment and given the Veteran's age and risk factors, including hypertension, he potentially could be experiencing an underlying organic neurodegenerative process.  However, the Veteran's response style and lack of adequate effort toward cognitive testing rendered the results not useful for drawing inferences regarding brain functioning.  These finding strongly suggested a prominent psychogenic component to his clinical presentation.

A January 2010 x-ray found no evidence of remote traumatic injury to the contents of the intracranial compartment.

A May 2015 letter from the Veteran' VA geropsychiatrist noted that the Veteran was being treated for major depressive disorder, single episode without psychotic features, and mild neurocognitive disorder due to multiple etiologies including history of head trauma, vascular risk factors, brain atrophy, and depression.

In order to determine whether the Veteran's reported psychiatric and cognitive symptoms were causally linked to his in-service head injury, the Veteran underwent a VA examination in May 2017.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  

This examiner did not find that the Veteran had a traumatic brain injury (TBI) or residuals of TBI.  This examiner found objective evidence on testing of a number of symptoms which are described in detail in the report.  The examiner also listed subjective symptoms.  Nevertheless, this examiner found that the Veteran's complaints and symptoms were not due to a TBI and his report of neurocognitive decline was not likely due to the claimed in-service injury.  The examiner supported the opinion with rationale and reference to facts determined to be important.  

This examiner noted that the first record of cognitive complaints was from November 1991.  This record noted the Veteran's report of a head trauma thirty years earlier, which the Veteran later explained was only an estimate.  There are not earlier records showing cognitive complaints or noting a history of head injury.  The Veteran also had a history of alcohol use disorder which led to a DUI in the 1960s and his divorce from his first wife.  Brain MRIs in March 2001 and June 2009 showed no evidence for remote traumatic injury to intracranial contents.  The Veteran has been diagnosed with depressive disorder.  A December 2009 neuropsychological consult was inconclusive due to Veteran's scores being below the cutoff on the medical symptom validity test.  Due to the above and lack of documentation of claimed head injury and residual symptoms in proximity to the claimed injury it was the opinion of this examiner that the Veteran's report of neurocognitive decline was not likely due to the claimed in-service injury.  The record does not contain a positive medical nexus opinion.

To the extent that the Veteran has provided lay evidence of etiology between his in-service head injury and his current psychiatric and cognitive symptoms, there is no indication that the Veteran has the requisite skill or knowledge to differentiate symptoms attributable to a separately diagnosed psychiatric condition and/or alcohol abuse from those attributable to an in-service head injury.  Furthermore, as the MRIs taken in the interim between the Veteran's service and his current claim failed to show evidence of an earlier trauma, the physical evidence contradicts the Veteran's lay evidence.  Thus, this lay evidence is less probative than the May 2017 opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for residuals of head injury and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of head injury is denied.


REMAND

Unfortunately, another remand is necessary in this case.  The Veteran has a right as a matter of law to compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The May 2017 Board remand instructed the VA examiner to provide an addendum opinion on the etiology of the Veteran's current neck condition.  Specifically, this examiner was to consider the Veteran's report of an in-service neck injury as credible in light of the missing service treatment records and to address the Veteran's documented complaints of neck pain in April 1987 and his subjective reports of treatment for neck pain in the late 1970s.  The July 2017 addendum opinion erroneously referred to the lack of evidence in the Veteran's service treatment records, particularly noting that his separation examination including no reference to this injury.  As the record does not contain the Veteran's separation examination, or indeed any service treatment records, this addendum opinion appears to rely on an inaccurate factual premise and is of no probative value.  As such, there has not been compliance with the May 2017 remand instructions and another remand is necessary.

Additionally, the Veteran was denied service connection for depressive disorder and entitlement to TDIU in a January 2015 rating decision.  In February 2015, the Veteran filed a notice of disagreement with the denials of these claims.  To date, no statement of the case has been provided on this issue.  Regulation and case law require that the Board remand such cases for issuance of a statement of the case.  See 38 C.F.R. § 19.9 (c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA cervical spine (neck) examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must include a rationale to support any opinion provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was caused by his in-service injury described as being struck by a fellow service member on the left side of the head and nose, which knocked him into his open locker, striking it with his neck.  

The examiner is instructed to consider the Veteran's report of an in-service neck injury as credible in light of the missing service treatment records.

Additionally, the examiner must address the Veteran's documented complaints of neck pain in April 1987 and his subjective reports of treatment for neck pain in the late 1970s.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Ensure that the examination report is in compliance with the directives of this Remand.  If the report is not in compliance, take immediate corrective action.

3.  Then, readjudicate the Veteran's claim of service connection for a neck condition.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

4.  Furnish to the Veteran and his representative a statement of the case in response to his February 2015 Notice of Disagreement with the January 2015 denial of service connection for depressive disorder and TDIU.  Return those issues to the Board only if he timely perfects his appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


